COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 IN RE:                                                           No. 08-18-00135-CV
                                                §
 CEMEX CONSTRUCTION                                         AN ORIGINAL PROCEEDING
 MATERIALS PACIFIC SOUTH,                       §
 L.L.C.,                                                           IN MANDAMUS
                                                §
 RELATOR.
                                                §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Linda Y. Chew, Judge of the 327th District Court of El Paso, Texas and concludes

that Relator’s petition for writ of mandamus should be denied. We therefore deny the petition for

writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 25TH DAY OF JANUARY, 2019.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.